Citation Nr: 0621212	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-38 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in July 2004, which denied the claim.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in September 
2005, a transcript of which is on record.

FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the evidence does not show the 
veteran served in combat while in service.

3.  The claim for service connection for PTSD is not 
supported by corroborating evidence of the claimed stressor 
having actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2004 letter, prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
VA outpatient treatment reports, and lay testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Here, the veteran has asserted he has PTSD due to combat 
experiences while on active duty in the Republic of Vietnam.  
The record also contains VA outpatient records which reveal a 
diagnosis of PTSD, although the basis for the diagnosis has 
not been explained in detail. 

The veteran's service personnel records, to include his DD 
Form 214, confirm that he had active service in the Republic 
of Vietnam from October 1971 to March 1972.  His military 
occupational specialty was that of a rifleman during that 
time.  His DD Form 214 noted a specialty of light weapons 
infantry, apparently from April 27, 1972.  His records 
reflect he was awarded the National Defense Service Medal, 
the Vietnam Service Medal with one campaign star, and the Air 
Medal.  There is no evidence that his Air Medal included a 
"V" device denoting combat.  Although the veteran testified 
that he recalled receiving a combat infantry badge, such is 
not reflected in his personnel records or on his DD Form 214.  
Thus, there is no evidence indicating that the veteran served 
in combat during his almost 5 months in Vietnam.

In letters and hearing testimony, the veteran recounts combat 
experiences in Vietnam.  In correspondence received December 
2003, he reported having been subject to artillery fire in a 
landing zone near Cam Ranh Bay.  He also described an 
incident near Fu Bai, where he witnessed a friend fall and 
break his neck.  He described setting booby traps and 
observing the enemy killed by these traps.  A claimed 
incident from his experiences in Fu Bai includes his account 
of drinking stream water, only to find he was downstream from 
a rotting enemy corpse.  The only dates provided by the 
veteran were June and July because he recalled some of his 
stressors occurring in the monsoon season.  On written 
testimony he indicated it was June or July 1972, but at the 
hearing he indicated it was 1971.  

Regardless of whether the date was 1971 or 1972, the 
veteran's personnel records reveal that the veteran was not 
in Vietnam during June or July of either year.  As noted 
above, he served in Vietnam from October 1971 to March 1972.  
His DD Form 214 provides the same dates, and notes only four 
months and 28 days of foreign service. 

The veteran's reported stressors have not been sufficiently 
detailed to allow VA to attempt to verify them, or are of the 
type which cannot be verified, such as drinking from a stream 
with a dead body in it.  The only specific dates provided by 
the veteran that would permit verification occurred during a 
period when the veteran was not in Vietnam; therefore, an 
attempt to verify occurrences in June/July 1971 or 1972 would 
be useless to the veteran's claim.  

In summary, the stressful events reported by the veteran are 
inconsistent with his dates of service, not subject to 
verification, or unable to be verified due to lack of 
information.  The Board finds, therefore, that the claimed 
stressors are not supported by corroborating evidence, and 
the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


